DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 07/05/2022 regarding claims 16-31 in the remarks are fully considered but moot in view of new ground(s) of rejection.

Response to Amendments
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 16-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant has amended the respective independent claims to recite the “first control information including information on a control information format type, wherein the control information format type is associated with a format of second control information” as well as transmitting/receiving “the second control information with the format based on the information on the control information format type”; however, a closer look at the applicant’s specification shows that there is no support for the above limitation. At best, figure 9 and the corresponding paragraph [146] generally discloses first control information type 910 may be included in second control information type 920. Furthermore, paragraph [146] discloses a URLLC indicator may be included in the second control type 920 indicating information necessary for retransmission; however, neither paragraph [146] nor any other section(s) of the prior art discloses the first control information type 910 (i.e. if construed as said first control information) nor the second control information type 920 contains information on a control information format type, wherein the control information format type is associated with a format of second control information as explicitly claimed. Pages 22-24 of applicant’s specification discloses various DCI formats; however, nowhere in applicant’s specification explicitly discloses a first DCI or control information containing information on a control information format type and associated with a format of second control information. Also, nowhere in applicant’s specification discloses a second information received/transmitted based on a format determined based on the information on the control information format type either. Therefore, applicant’s specification does not provide adequate support for the above limitation(s).

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 16, 20, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US PG Pub. No. 2018/0098307) in view of Li (US PG Pub. No. 2018/0167967) and further in view of Sun (US PG Pub. No. 2018/0124753).
As per claim 16:
	Yang teaches a method performed by a first transceiver in a wireless communication system (see paragraph [0012], discloses a method of receiving a control transmission from a base station. Note: For examination purposes, examiner is construing said “base station” as the first transceiver), the method comprising:
	transmitting, to a second transceiver (see paragraph [0103], discloses the network device 105 may transmit numerous DCI types (e.g. depending on the needed DCI length with possible different bit lengths), first control information (see paragraph [0106], “first stage DCI 520”) including information on a control information format type (see paragraphs [0106], discloses a two-part or two-stage DCI may be implemented where the first stage DCI 520 may include one or more indication bits (e.g. second-stage length indicator 530, which may be one or more bits in length) to indicate the length of a second DCI (e.g. second-stage DCI 525). Note: Examiner is reading said one or more indication bits within the first-stage DCI 520 as said “information on a control information format type”), wherein the control information format type is associated with a format of second control information (paragraph [0106], discloses said one or more indication bits within the first-stage DCI 520 indicates the length of the second-stage DCI 525);
	and transmitting, to the second transceiver, the second control information (see paragraph [0103], discloses the network device 105 may transmit numerous DCI types (e.g. depending on the needed DCI length with possible different bit lengths) with the format based on the information on the control information format type (see Figure 5B, paragraph [0106], second stage  DCI 525 occupies a different time domain with length M indicated by the second-stage length indicator 530, i.e. the one or more indication bits within the first stage DCI 520…,
	wherein a resource for transmission of the first control information is not used for transmission of the second control information (see figure 5B shows first stage DCI 520 occupies a different time domain resources than the second stage DCI 525 and thus different resources).
	Yang does not clearly teach …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information.
	Li teaches …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information (see paragraphs [0108], [0118], discloses second DCI contains information such as HARQ process number and redundancy version).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of control information containing both HARQ process number and a redundancy version (as disclosed in Li) into Yang as a way of indicating both a sequence number used to identify a HARQ process and also a redundancy version used for data transmission (please see paragraphs [0119], [0121] of Li). Thus transmission of separate control information enables the terminal device to perform transmission of a data packet (please see paragraph [0117] of Li).
	The combination of Yang and Li fail to teach and wherein the first control information is transmitted on a control channel and the second control information is transmitted on a data channel.
	Sun teaches wherein the first control information is transmitted on a control channel (see Figure 7, DCI-1 706/first control information is transmitted in PDCCH 702/control channel) and the second control information is transmitted on a data channel (see Figure 7, DCI-2 710/second control information is transmitted in PDSCH 704/data channel).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the splitting of downlink control information (DCI) into DCI-1 and DCI-2 in respective regions control and data channels (as disclosed in Sun) into Yang, Li and Liam as a way of reducing the control overhead as well as improving the processing timeline (please see paragraph [0073] of Sun). Therefore, splitting the control information into respective regions is an efficient technique for transmitting control information in order to meet stringent requirements such as networks requiring low overhead (please see paragraph [0004] of Sun).

	As per claim 20:
	Yang teaches a method performed by a second transceiver in a wireless communication system (see paragraph [0050], discloses, a method of receiving an indicator of a bit length for the DCI for the UE in a radio resource control message or in a control region of a downlink subframe. Note: Examiner is reading said UE as said second transceiver), the method comprising:
	receiving, from a first transceiver (see paragraphs [0074], [0076], UE receives DCI from base station), first control information (see paragraph [0106], “first stage DCI 520”) including information on control information format type (see paragraphs [0106], discloses a two-part or two-stage DCI may be implemented where the first stage DCI 520 may include one or more indication bits (e.g. second-stage length indicator 530, which may be one or more bits in length) to indicate the length of a second DCI (e.g. second-stage DCI 525). Note: Examiner is reading said one or more indication bits within the first-stage DCI 520 as said “information on a control information format type”), wherein the control information format type is associated with a format of second control information (paragraph [0106], discloses said one or more indication bits within the first-stage DCI 520 indicates the length of the second-stage DCI 525);
	and receiving, from the first transceiver, the second control information (see paragraph [0103], discloses the network device 105 may transmit numerous DCI types (e.g. depending on the needed DCI length with possible different bit lengths) with the format based on the information on the control information format type (see Figure 5B, paragraph [0106], second stage  DCI 525 occupies a different time domain with length M indicated by the second-stage length indicator 530, i.e. the one or more indication bits within the first stage DCI 520)…,
	wherein a resource for transmission of the first control information is not used for transmission of the second control information (see figure 5B shows first stage DCI 520 occupies a different time domain resources than the second stage DCI 525 and thus different resources).
	Yang does not clearly teach …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information.
	Li teaches …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information (see paragraphs [0108], [0118], discloses second DCI contains information such as HARQ process number and redundancy version).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of control information containing both HARQ process number and a redundancy version (as disclosed in Li) into Yang as a way of indicating both a sequence number used to identify a HARQ process and also a redundancy version used for data transmission (please see paragraphs [0119], [0121] of Li). Thus transmission of separate control information enables the terminal device to perform transmission of a data packet (please see paragraph [0117] of Li).
The combination of Yang and Li fail to teach and wherein the first control information is transmitted on a control channel and the second control information is transmitted on a data channel.
	Sun teaches wherein the first control information is transmitted on a control channel (see Figure 7, DCI-1 706/first control information is transmitted in PDCCH 702/control channel) and the second control information is transmitted on a data channel (see Figure 7, DCI-2 710/second control information is transmitted in PDSCH 704/data channel).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the splitting of downlink control information (DCI) into DCI-1 and DCI-2 in respective regions control and data channels (as disclosed in Sun) into Yang, Li and Liam as a way of reducing the control overhead as well as improving the processing timeline (please see paragraph [0073] of Sun). Therefore, splitting the control information into respective regions is an efficient technique for transmitting control information in order to meet stringent requirements such as networks requiring low overhead (please see paragraph [0004] of Sun).
	As per claim 24:
	Yang teaches a first transceiver in a wireless communication system (see Figure 13, paragraph [0142], device 1305 may be base station/network device), the first transceiver comprising:
	a controller (see Figure 13, paragraph [0142], control manager 1315) configured to:
	transmit, to a second transceiver via a transmitter (see paragraph [0149], transmitter 1320 may transmit signals. See paragraph [0103], discloses the network device 105 may transmit numerous DCI types (e.g. depending on the needed DCI length with possible different bit lengths), first control information (see paragraph [0106], “first stage DCI 520”) including information on a control information format type (see paragraphs [0106], discloses a two-part or two-stage DCI may be implemented where the first stage DCI 520 may include one or more indication bits (e.g. second-stage length indicator 530, which may be one or more bits in length) to indicate the length of a second DCI (e.g. second-stage DCI 525). Note: Examiner is reading said one or more indication bits within the first-stage DCI 520 as said “information on a control information format type”), wherein the control information format type is associated with a format of second control information (paragraph [0106], discloses said one or more indication bits within the first-stage DCI 520 indicates the length of the second-stage DCI 525),
and transmit, to the second transceiver via the transmitter, the second control information (see paragraph [0103], discloses the network device 105 may transmit numerous DCI types (e.g. depending on the needed DCI length with possible different bit lengths) with the format based on the information on the control information format type (see Figure 5B, paragraph [0106], second stage  DCI 525 occupies a different time domain with length M indicated by the second-stage length indicator 530, i.e. the one or more indication bits within the first stage DCI 520) …
wherein a resource for transmission of the first control information is not used for transmission of the second control information (see figure 5B shows first stage DCI 520 occupies a different time domain resources than the second stage DCI 525 and thus different resources).
	Yang does not clearly teach …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information.
	Li teaches …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information (see paragraphs [0108], [0118], discloses second DCI contains information such as HARQ process number and redundancy version).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of control information containing both HARQ process number and a redundancy version (as disclosed in Li) into Yang as a way of indicating both a sequence number used to identify a HARQ process and also a redundancy version used for data transmission (please see paragraphs [0119], [0121] of Li). Thus transmission of separate control information enables the terminal device to perform transmission of a data packet (please see paragraph [0117] of Li).
The combination of Yang and Li fail to teach and wherein the first control information is transmitted on a control channel and the second control information is transmitted on a data channel.
	Sun teaches wherein the first control information is transmitted on a control channel (see Figure 7, DCI-1 706/first control information is transmitted in PDCCH 702/control channel) and the second control information is transmitted on a data channel (see Figure 7, DCI-2 710/second control information is transmitted in PDSCH 704/data channel).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the splitting of downlink control information (DCI) into DCI-1 and DCI-2 in respective regions control and data channels (as disclosed in Sun) into Yang, Li and Liam as a way of reducing the control overhead as well as improving the processing timeline (please see paragraph [0073] of Sun). Therefore, splitting the control information into respective regions is an efficient technique for transmitting control information in order to meet stringent requirements such as networks requiring low overhead (please see paragraph [0004] of Sun).
	As per claim 28:
	Yang teaches a second transceiver in a wireless communication system (see Figure 11, paragraph [0131], device 1105 may be UE), the terminal comprising:
	a controller (see Figure 11, UE control channel manager 1115) configured to:
	receive, from a first transceiver via a receiver (see paragraphs [0074], [0076], UE receives DCI from base station), first control information (see paragraph [0106], “first stage DCI 520”) including information on a control information format type (see paragraphs [0106], discloses a two-part or two-stage DCI may be implemented where the first stage DCI 520 may include one or more indication bits (e.g. second-stage length indicator 530, which may be one or more bits in length) to indicate the length of a second DCI (e.g. second-stage DCI 525). Note: Examiner is reading said one or more indication bits within the first-stage DCI 520 as said “information on a control information format type”), wherein the control information format type is associated with a format of second control information (paragraph [0106], discloses said one or more indication bits within the first-stage DCI 520 indicates the length of the second-stage DCI 525),
and receive, from the first transceiver via the receiver, the second control information (see paragraph [0103], discloses the network device 105 may transmit numerous DCI types (e.g. depending on the needed DCI length with possible different bit lengths) with the format based on the information on the control information format type (see Figure 5B, paragraph [0106], second stage  DCI 525 occupies a different time domain with length M indicated by the second-stage length indicator 530, i.e. the one or more indication bits within the first stage DCI 520) …
wherein a resource for transmission of the first control information is not used for transmission of the second control information (see figure 5B shows first stage DCI 520 occupies a different time domain resources than the second stage DCI 525 and thus different resources).
	Yang does not clearly teach …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information.
	Li teaches …wherein hybrid automatic repeat request (HARQ) process number and a redundancy version (RV) are included in the second control information (see paragraphs [0108], [0118], discloses second DCI contains information such as HARQ process number and redundancy version).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of control information containing both HARQ process number and a redundancy version (as disclosed in Li) into Yang as a way of indicating both a sequence number used to identify a HARQ process and also a redundancy version used for data transmission (please see paragraphs [0119], [0121] of Li). Thus transmission of separate control information enables the terminal device to perform transmission of a data packet (please see paragraph [0117] of Li).
The combination of Yang and Li fail to teach and wherein the first control information is transmitted on a control channel and the second control information is transmitted on a data channel.
	Sun teaches wherein the first control information is transmitted on a control channel (see Figure 7, DCI-1 706/first control information is transmitted in PDCCH 702/control channel) and the second control information is transmitted on a data channel (see Figure 7, DCI-2 710/second control information is transmitted in PDSCH 704/data channel).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the splitting of downlink control information (DCI) into DCI-1 and DCI-2 in respective regions control and data channels (as disclosed in Sun) into Yang, Li and Liam as a way of reducing the control overhead as well as improving the processing timeline (please see paragraph [0073] of Sun). Therefore, splitting the control information into respective regions is an efficient technique for transmitting control information in order to meet stringent requirements such as networks requiring low overhead (please see paragraph [0004] of Sun).

5.	Claims 18, 22, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Li and further in view of Sun and Liu (US PG Pub. No. 2017/0302419).
As per claim 18:
Yang in view of Li and further in view of Sun teaches the method of claim 16 with the exception of:
wherein format information of the first control information is defined based on a radio resource control (RRC) signaling.
Liu teaches wherein format information of the first control information is defined based on a radio resource control (RRC) signaling (see paragraph [0092], discloses an RRC message to notify UE of a DCI format).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of RRC message(s) as disclosed in Liu into Yang, Li and Sun as a way of indicating to the UE a configuration parameter over a downlink control channel (please see paragraph [0092] of Liu).
Claims 22, 26 and 31 are rejected in the same scope as claim 18.
6.	Claims 19, 23, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Li and further in view of Sun and Ng (US PG Pub. No. 2013/0010737).
As per claim 19:
Yang in view of Li and further in view of Sun teaches the method of claim 18 with the exception of:
wherein a number of the format of the second control information is predefined.
Ng teaches wherein a number of the format of the second control information is predefined (see paragraphs [0019], [0050], discloses the number of the predefined format of each DCI per component carrier (CC) is derived via higher layer signaling).	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the predefined format for a downlink control information (as disclosed in Ng) into Yang, Li and Sun as a way of reducing the number of blind decoding attempts (please see paragraph [0020] of Ng). Therefore, by providing predefined DCI format per component carrier, the PDCCH processing latency and power consumption from the UE’s point of view could be reduced (please see paragraph [0014] of Ng).
Claims 23, 27 and 30 are rejected in the same scope as claim 19.
7.	Claims 17, 21, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Li and further in view of Sun and Chen (US PG Pub. No. 2013/0039272).
As per claim 17:
	Yang in view of Li and further in view of Sun teaches the method of claim 16.
The combination of Yang, Li and Sun fail to clearly to teach transmitting, to the second transceiver, data according to the first control information and the second control information.
	Chen teaches transmitting, to the second transceiver, data according to the first control information and the second control information (see paragraph [0031], in response to receiving DCI 30 in PDCCH 32, the UE may determine based on the received DCI 30 of the existence of transport block (TB) which contains information such as DCI 40 information. In other words, the control information which would normally be in the PDCCH 32 is piggybacked onto the PDSCH region 34, namely a TB 36 in the data region. Said DCI 40 may contain downlink reassignment indicating TB (43). Therefore, based on the received DCI 30 and DCI 40 a TB (43) id determined. Note: A TB may referred to data region of wireless signals transmitted from a base station to a UE, please see paragraph [0028] and thus a DL data).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of downlink control information into both control and data channels (i.e. the concept behind piggyback control information as disclosed in Chen) into Yang, Li and Sun as a way of reducing the control signaling overhead (please see paragraph [0030] of Chen).
Claims 21, 25 and 29 are rejected in the same scope as claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474